                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )       Case No. 18-00309-01-CR-W-DGK
                                             )
JAMES SAMUELS,                               )
                                             )
                      Defendant.             )

              MOTION TO WITHDRAW AND APPOINT NEW COUNSEL

       COMES NOW the defendant, James Samuels, by and through his counsel, Todd M.

Schultz, Assistant Federal Public Defender for the Western District of Missouri, and moves this

Court for an Order appointing new counsel to represent him.

                                   SUGGESTIONS IN SUPPORT

       1.      On February 1, 2018, the defendant was charged by criminal complaint with

violations of 18 U.S.C. §§ 922(d)(1), 924(a)(2) and (h).

       2.      On October 5, 2018, the Federal Public Defender and her assistants were appointed

to represent Mr. Samuels.

       3.      On October 11, 2018, defendant appeared before the Honorable Lajuana M. Counts,

United States Magistrate Judge, for detention and preliminary hearings.

       4.      On October 24, 2018, the defendant was charged by indictment with Conspiracy to

Make False Statements During Purchase of Firearms in violation of 18 U.S.C. §§ 371 and

924(a)(1)(A), Engaging in the Business of Dealing Firearms Without a License 18 U.S.C. §§

922(a)(1)(A), 923(a) and 924(a)(1)(D), Sale of a Firearm and Ammunition to a Prohibited Person

in violation of 18 U.S.C. §§ 922(d)(1) and 924(a)(2), Knowing Transfer of a Firearm for Use in a

Crime of Violence in violation of 18 U.S.C. § 924(h), Possession of an Unregistered Firearm in

violation of 26 U.S.C. §§ 5841, 5861(d) and 5871 and Possession of a Stolen Firearm in violation

of 18 U.S.C. §§ 922(j) and 924(a)(2).
       5.      On November 1, 2018, defendant appeared before the Honorable Lajuana M.

Counts, United States Magistrate Judge, for an initial appearance and arraignment.

       6.      Counsel received a letter from Mr. Samuels asking that the Court appoint a new

attorney to represent him.

       WHEREFORE, the defendant, James Samuels, by and through attorney of record,

respectfully requests this Court for an Order appointing new counsel to represent him.



                                                    Respectfully submitted,


                                                   /s/ Todd M. Schultz
                                             Todd M. Schultz
                                                   Assistant Federal Public Defender
                                                   1000 Walnut, Suite 600
                                                   Kansas City, MO 64106
                                                   (816) 471-8282

                                                    ATTORNEY FOR DEFENDANT




                                CERTIFICATE OF SERVICE

       In accordance with Rule 49(a), (b) and (d), Fed. R. Crim. P., and Rule 5(b), Fed. R. Civ.

P., it is hereby CERTIFIED that one copy of the foregoing motion was electronically filed and

sent to Bradley Kavanaugh, Assistant United States Attorney, this 30th day of October, 2019.

                                                   /s/ Todd M. Schultz
                                             Todd M. Schultz




                                                2
